Citation Nr: 1010633	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  03-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of bilateral 
upper leg injuries.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from September 1971 
to September 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2005, the Board remanded the Veteran's case to the 
RO for additional development.  Thereafter, in a December 
2008 rating action, the RO granted service connection for 
posttraumatic stress disorder (awarded a 100 percent 
disability evaluation) and residuals of a stab wound to the 
left forearm.  In a June 2009 decision, the Board denied the 
Veteran's claim for service connection for shin splints.  At 
that time, the Board remanded his claim for service 
connection for residuals of bilateral upper leg injuries to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, in June 2009, this case was remanded to the 
RO/AMC for further development including obtaining an 
additional medical opinion from a December 2006 VA examiner.  
Unfortunately a review of the evidence in this case reveals 
that the VA examiner did not comply with the Board's June 
2009 remand request.  See e.g., Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board are not 
complied with, the Board commits error as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated).

The record includes the December 2006 VA examination report 
indicating that the Veteran gave a history of building a boat 
and that a cheater bar slammed against his thighs while in 
service.  He said he was on crutches for three weeks.  The 
physician's assistant who performed the examination said he 
was unable to find any documents in the file stating this, 
and then rendered an opinion as to the etiology of the 
claimed disorder.  

In its June 2009 remand, the Board noted that the Veteran's 
service treatment records do confirm that he was treated in 
October 1972 after being hit by an iron bar in the right leg 
at mid-thigh level (see October 6, 1972 service treatment 
record).  The Board directed that the December 2006 VA 
examiner provide an addendum opinion as to the etiology of 
any upper leg disorder and discuss the significance, if any, 
of the complaints and findings related to the Veteran's 
October 1972 right mid-thigh injury.  However, in an August 
2009 addendum, that VA examiner indicated that the Veteran's 
claims file was available and reviewed but that the "SMRS DO 
NOT SHOW ANY INJURIES OR TREATMENT FOR BILATER
AL THIGH CONDITIONS".  The examiner further said that he did 
"NOT FIND ANY TREATMENT FOR RIGHT THIGH OR LEG INJURY IN 10-
72".  It is unclear to the Board if the VA examiner 
overlooked the Veteran's service treatment record for October 
6, 1972, or simply did not review it, as directed by the 
Board.  Stegall.  In any event, further development is 
required.

In a December 2009 written statement, the Veteran's service 
representative argued that the Veteran should be afforded a 
new VA examination by an examiner who has not previously 
examined him.  The Board agrees that a new VA examination 
should be performed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination, performed by a 
medical professional who has not 
previously examined him.  The claims 
folders and a copy of this remand are to 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to the diagnosis of any current 
upper leg/thigh disorder(s) found to be 
present.

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current upper leg 
disorder had its clinical onset during 
active service or is related to any in-
service disease, event, or injury.  In 
providing this opinion, the examiner is 
specifically requested to discuss the 
significance of the complaints and 
findings related to the Veteran's right 
mid-thigh injury in October 1972 (see 
e.g., October 6, 1972 service treatment 
record).

A complete rationale should be provided 
for all opinions rendered.
        
2.  After completion of the above, review 
the examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinion 
requested, the report must be returned for 
corrective action.

3.  Finally, the Veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

